UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-02652 Name of Registrant: Vanguard Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2014 – June 30, 2014 Item 1: Reports to Shareholders Semiannual Report | June 30, 2014 Vanguard 500 Index Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Fund Profile. 7 Performance Summary. 9 Financial Statements. 10 About Your Fund’s Expenses. 30 Trustees Approve Advisory Arrangement. 32 Glossary. 33 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: The ship’s wheel represents leadership and guidance, essential qualities in navigating difficult seas. This one is a replica based on an 18th-century British vessel. The HMS Vanguard , another ship of that era, served as the flagship for British Admiral Horatio Nelson when he defeated a French fleet at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended June 30, 2014 Total Returns Vanguard 500 Index Fund Investor Shares 7.05% Admiral™ Shares 7.11 Signal® Shares 7.11 ETF Shares Market Price 7.09 Net Asset Value 7.11 S&P 500 Index 7.14 Large-Cap Core Funds Average 6.36 Large-Cap Core Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Signal Shares are available to certain institutional shareholders who meet specific administrative, service, and account-size criteria. The Vanguard ETF® Shares shown are traded on the NYSE Arca exchange and are available only through brokers. The table provides ETF returns based on both the NYSE Arca market price and the net asset value for a share. U.S. Pat. Nos. 6,879,964; 7,337,138; 7,720,749; 7,925,573; 8,090,646; and 8,417,623. For the ETF Shares, the market price is determined by the midpoint of the bid-offer spread as of the closing time of the New York Stock Exchange (generally 4 p.m., Eastern time). The net asset value is also determined as of the NYSE closing time. For more information about how the ETF Shares' market prices have compared with their net asset value, visit vanguard.com, select your ETF, and then select the Price and Performance tab. The ETF premium/discount analysis there shows the percentages of days on which the ETF Shares' market price was above or below the NAV. Y our Fund’s Performance at a Glance December 31, 2013, Through June 30, 2014 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard 500 Index Fund Investor Shares $170.36 $180.83 $1.496 $0.000 Admiral Shares 170.36 180.83 1.600 0.000 Signal Shares 140.72 149.37 1.320 0.000 ETF Shares 169.07 179.46 1.588 0.000 1 Chairman’s Letter Dear Shareholder, U.S. stocks overcame a rough start to finish the half year near record highs. Investors looked beyond obvious challenges—such as the U.S. economy’s contraction in the first quarter, rising oil prices, and the World Bank’s reduced estimate for 2014 global growth. Instead, they focused on positives that included lower U.S. unemployment and strong corporate earnings. Vanguard 500 Index Fund returned about 7%, closely tracking its target index, the Standard & Poor’s 500 Index. The fund exceeded the average return of its large-capitalization core fund peers. All ten industry sectors advanced, with information technology, health care, and energy stocks contributing most. The merger of Vanguard Tax-Managed Growth and Income Fund into the 500 Index Fund was completed on May 16. As I mentioned in my last letter to you, this merger was designed to simplify our fund lineup. The two funds shared many common traits—identical risks, similar investment strategies, and the same benchmark, the Standard & Poor’s 500 Index. As a result of the merger, shareholders who previously owned the Tax-Managed Growth and Income Fund will save on investment costs, since the 500 Index Fund has a lower expense ratio. 2 After starting the half year slowly, stocks pushed higher Although U.S. stocks began the period with a January decline, they went on to advance in each of the next five months. For the half year, the broad U.S. stock market returned about 7% as the global economy continued to recover, albeit unevenly, and corporate earnings remained solid. Stocks were notably resilient, surging ahead after dips caused by turmoil in Iraq and conflict in Ukraine. Citing the U.S. economy’s progress, the Federal Reserve has steadily trimmed its stimulative monthly bond-buying since January. At the same time, investors have been reassured by the Fed’s decision to keep interest rates low for an extended period. International stocks overall returned about 6%. Emerging markets stocks, which have rebounded sharply in recent months, were the top performers, followed by stocks of developed markets in Europe and then those in the Asia-Pacific region. The period was strong for bonds as yields dropped and prices rose Bond prices spent most of the six months regaining the ground they lost in 2013. Over the period, the broad U.S. taxable bond market returned 3.93%. The yield of the benchmark 10-year Treasury note ended June at 2.54%, down from almost 3% on December 31. (Bond prices and yields move in opposite directions.) Market Barometer Total Returns Periods Ended June 30, 2014 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 7.27% 25.35% 19.25% Russell 2000 Index (Small-caps) 3.19 23.64 20.21 Russell 3000 Index (Broad U.S. market) 6.94 25.22 19.33 FTSE All-World ex US Index (International) 5.75 21.93 11.40 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 3.93% 4.37% 4.85% Barclays Municipal Bond Index (Broad tax-exempt market) 6.00 6.14 5.81 Citigroup Three-Month U.S. Treasury Bill Index 0.00 0.04 0.07 CPI Consumer Price Index 2.27% 2.07% 2.02% 3 Municipal bonds returned 6.00% amid support from the broad bond market rally, investors’ greater appetite for tax-exempt income, and a decline in the pool of new issues. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned 5.59%. In June, the European Central Bank made the unprecedented move of lowering a key interest rate below zero, to –0.10%, in an effort to avert deflation and induce banks to lend and thus fuel economic growth. Although the period was strong worldwide for bonds, it’s worth remembering that the current low yields imply lower future returns: As yields drop, the scope for further declines—and increases in prices—diminishes. Returns remained tiny for money market funds and savings accounts because of the Fed’s target of 0%–0.25% for short-term interest rates. Technology and health care helped drive the fund’s returns Vanguard 500 Index Fund—the industry’s first index fund for individual investors—invests in 500 of the largest U.S. companies, which span many different industries and account for about three-fourths of the U.S. stock market’s value. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Signal ETF Peer Group Shares Shares Shares Shares Average 500 Index Fund 0.17% 0.05% 0.05% 0.05% 1.15% The fund expense ratios shown are from the prospectus dated April 28, 2014, and represent estimated costs for the current fiscal year. For the six months ended June 30, 2014, the fund’s annualized expense ratios were 0.17% for Investor Shares, 0.05% for Admiral Shares, 0.05% for Signal Shares, and 0.05% for ETF Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2013. Peer group: Large-Cap Core Funds. 4 As I mentioned earlier, technology, health care, and energy stocks were among the index’s top performers for the half year. Stocks in the information technology sector, the fund’s largest, contributed most to returns. Some of the nation’s largest hardware, software, and internet companies thrived during the period. Global demand for smartphones and internet-related products and services has translated to revenue and profits for companies with the resources and business plans to execute both at home and abroad. The sector also got a boost from the continued growth of cloud-based computing. Health care stocks were the second-largest contributors to performance. As a whole, health care companies benefited as investor concerns about the Affordable Care Act began to ease. Pharmaceutical firms posted strong results amid enthusiasm over promising drug pipelines. The energy sector was also a strong one for the fund. Oil and gas producers benefited from geopolitical tensions in the Middle East, demand for natural gas during the severe U.S. winter, and growing reliance on oil in the developing world. Rising natural gas prices also contributed to the small utilities sector, which had the fund’s highest return (about 19%). The consumer discretionary sector was the index’s weakest performer, posting a return of less than 1 percent. Retailers struggled during the period, while media companies, hotels, and restaurants fared better. Don’t let complacency set your portfolio adrift At Vanguard, we often warn investors against letting their emotions become entangled with their investments. When the financial markets are in turmoil, for example, we’ll caution investors not to let fear lead to rash decisions. But complacency can also stand in the way of achieving financial goals. And lately, conditions may have been leading investors to feel a little too comfortable. Volatility, a hallmark of stock investing, seems to have vanished for the moment, and returns have been robust. In the more than five years since its March 2009 bottom, the broad U.S. stock market, as measured by the Russell 3000 Index, has produced average annual returns of about 26%. That’s more than double the market’s historical average annual return. And in recent weeks, several indexes have reached all-time highs. 5 The investment winds don’t always blow so favorably, of course. While the smooth sailing lasts, however, it creates risks of its own: In such a calm climate, it can be easy to lose sight of fundamentals, especially the importance of rebalancing. Without rebalancing—periodically adjusting your asset allocation so that it stays in line with your goals and risk tolerance—you can end up with a portfolio that’s very different from, and potentially riskier than, the one you intended to have. Whether the market’s moving up, down, or sideways, we always encourage our clients to stay focused on four keys to Vanguard’s timeless principles for investment success: goals, balance, cost, and discipline. (You can read more about our principles in Vanguard’s Principles for Investment Success , available at vanguard.com/research.) As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer July 11, 2014 6 500 Index Fund Fund Profile As of June 30, 2014 Share-Class Characteristics Investor Admiral Signal Shares Shares Shares ETF Shares Ticker Symbol VFINX VFIAX VIFSX VOO Expense Ratio 1 0.17% 0.05% 0.05% 0.05% 30-Day SEC Yield 1.64% 1.76% 1.76% 1.76% Portfolio Characteristics DJ U.S. Total Market S&P 500 FA Fund Index Index Number of Stocks 504 501 3,730 Median Market Cap $68.2B $68.8B $45.5B Price/Earnings Ratio 19.1x 19.1x 20.7x Price/Book Ratio 2.7x 2.7x 2.7x Return on Equity 18.9% 18.7% 17.4% Earnings Growth Rate 14.2% 14.3% 14.4% Dividend Yield 2.0% 2.0% 1.8% Foreign Holdings 0.0% 0.0% 0.0% Turnover Rate (Annualized) 3% — — Short-Term Reserves 0.1% — — Sector Diversification (% of equity exposure) DJ U.S. Total S&P 500 Market Fund Index FA Index Consumer Discretionary 11.8% 11.8% 12.6% Consumer Staples 9.5 9.5 8.2 Energy 10.9 10.9 10.0 Financials 16.1 16.1 17.3 Health Care 13.3 13.3 13.0 Industrials 10.5 10.5 11.5 Information Technology 18.8 18.8 18.1 Materials 3.5 3.5 3.9 Telecommunication Services 2.4 2.4 2.2 Utilities 3.2 3.2 3.2 Volatility Measures DJ U.S. Total S&P 500 Market Index FA Index R-Squared 1.00 0.99 Beta 1.00 0.95 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Apple Inc. Computer Hardware 3.2% Exxon Mobil Corp. Integrated Oil & Gas 2.5 Google Inc. Internet Software & Services 1.9 Microsoft Corp. Systems Software 1.8 Johnson & Johnson Pharmaceuticals 1.7 General Electric Co. Industrial Conglomerates 1.5 Wells Fargo & Co. Diversified Banks 1.4 Chevron Corp. Integrated Oil & Gas 1.4 Berkshire Hathaway Inc. Multisector Holdings 1.3 JPMorgan Chase & Co. Diversified Banks 1.2 Top Ten 17.9% The holdings listed exclude any temporary cash investments and equity index products. 1 The expense ratios shown are from the prospectus dated April 28, 2014, and represent estimated costs for the current fiscal year. For the six months ended June 30, 2014, the fund’s annualized expense ratios were 0.17% for Investor Shares, 0.05% for Admiral Shares, 0.05% for Signal Shares, and 0.05% for ETF Shares. 7 500 Index Fund 8 500 Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): December 31, 2003, Through June 30, 2014 Average Annual Total Returns: Periods Ended June 30, 2014 Inception One Five Ten Date Year Years Years Investor Shares 8/31/1976 24.39% 18.67% 7.66% Admiral Shares 11/13/2000 24.55 18.81 7.77 Signal Shares 9/29/2006 24.55 18.81 7.36 1 ETF Shares 9/7/2010 Market Price 24.55 — 19.07 1 Net Asset Value 24.56 — 19.07 1 1 Return since inception. See Financial Highlights for dividend and capital gains information. 9 500 Index Fund Financial Statements (unaudited) Statement of Net Assets As of June 30, 2014 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (99.7%) 1 Consumer Discretionary (11.8%) Walt Disney Co. 16,570,400 1,420,746 Comcast Corp. Class A 25,409,240 1,363,968 * Amazon.com Inc. 3,834,863 1,245,487 Home Depot Inc. 14,074,959 1,139,509 McDonald’s Corp. 10,169,337 1,024,459 Ford Motor Co. 40,683,314 701,380 Twenty-First Century Fox Inc. Class A 19,698,490 692,402 * Priceline Group Inc. 539,479 648,993 Time Warner Inc. 9,075,203 637,533 Starbucks Corp. 7,745,129 599,318 NIKE Inc. Class B 7,588,967 588,524 Lowe’s Cos. Inc. 10,260,168 492,385 General Motors Co. 13,529,967 491,138 Time Warner Cable Inc. 2,866,624 422,254 * DIRECTV 4,820,617 409,801 TJX Cos. Inc. 7,204,891 382,940 Target Corp. 6,517,732 377,703 Yum! Brands Inc. 4,541,112 368,738 Viacom Inc. Class B 4,024,019 349,003 Johnson Controls Inc. 6,833,187 341,181 CBS Corp. Class B 5,437,195 337,867 * Netflix Inc. 616,795 271,760 VF Corp. 3,541,683 223,126 Macy’s Inc. 3,708,125 215,145 Delphi Automotive plc 2,842,902 195,421 * Chipotle Mexican Grill Inc. Class A 319,804 189,487 Omnicom Group Inc. 2,658,976 189,372 * AutoZone Inc. 341,825 183,300 * Dollar General Corp. 3,120,537 178,994 Wynn Resorts Ltd. 833,448 172,990 Carnival Corp. 4,511,915 169,874 * Discovery Communications Inc. Class A 2,243,314 166,633 * O’Reilly Automotive Inc. 1,091,435 164,370 * Michael Kors Holdings Ltd. 1,849,702 163,976 Market Value Shares ($000) Starwood Hotels & Resorts Worldwide Inc. 1,975,442 159,655 Harley-Davidson Inc. 2,246,518 156,919 BorgWarner Inc. 2,352,221 153,341 L Brands Inc. 2,523,147 148,008 Marriott International Inc. 2,258,991 144,801 Ross Stores Inc. 2,185,325 144,516 Genuine Parts Co. 1,580,413 138,760 Mattel Inc. 3,490,372 136,020 * TripAdvisor Inc. 1,144,819 124,396 * Bed Bath & Beyond Inc. 2,098,875 120,433 * CarMax Inc. 2,267,835 117,950 * Dollar Tree Inc. 2,127,747 115,877 Tiffany & Co. 1,141,891 114,475 Whirlpool Corp. 799,895 111,361 Gap Inc. 2,675,118 111,205 Kohl’s Corp. 2,004,744 105,610 Wyndham Worldwide Corp. 1,309,708 99,171 * Under Armour Inc. Class A 1,666,526 99,142 PVH Corp. 846,581 98,711 Nordstrom Inc. 1,446,196 98,240 Ralph Lauren Corp. Class A 602,454 96,808 Coach Inc. 2,820,732 96,441 H&R Block Inc. 2,821,288 94,570 * News Corp. Class A 5,123,300 91,912 Scripps Networks Interactive Inc. Class A 1,102,780 89,480 Newell Rubbermaid Inc. 2,846,714 88,220 Best Buy Co. Inc. 2,835,103 87,917 * Mohawk Industries Inc. 629,453 87,079 Tractor Supply Co. 1,424,828 86,060 Interpublic Group of Cos. Inc. 4,358,772 85,040 Expedia Inc. 1,055,323 83,117 Goodyear Tire & Rubber Co. 2,839,959 78,894 ^ Garmin Ltd. 1,262,528 76,888 Lennar Corp. Class A 1,808,742 75,931 10 500 Index Fund Market Value Shares ($000) Harman International Industries Inc. 700,734 75,280 Gannett Co. Inc. 2,333,307 73,056 DR Horton Inc. 2,945,073 72,390 Staples Inc. 6,652,598 72,114 Comcast Corp. 1,338,634 71,389 PulteGroup Inc. 3,506,072 70,682 Family Dollar Stores Inc. 983,746 65,065 Hasbro Inc. 1,188,627 63,057 Darden Restaurants Inc. 1,357,678 62,820 PetSmart Inc. 1,020,601 61,032 * Fossil Group Inc. 490,048 51,220 Leggett & Platt Inc. 1,426,632 48,905 GameStop Corp. Class A 1,178,871 47,709 Cablevision Systems Corp. Class A 2,227,307 39,312 * AutoNation Inc. 651,076 38,856 * Urban Outfitters Inc. 1,048,801 35,512 Graham Holdings Co. Class B 44,962 32,288 21,217,412 Consumer Staples (9.5%) Procter & Gamble Co. 27,840,108 2,187,954 Coca-Cola Co. 38,888,764 1,647,328 PepsiCo Inc. 15,597,790 1,393,507 Philip Morris International Inc. 16,182,214 1,364,323 Wal-Mart Stores Inc. 16,582,911 1,244,879 CVS Caremark Corp. 12,029,265 906,646 Altria Group Inc. 20,437,518 857,150 Walgreen Co. 9,033,190 669,630 Mondelez International Inc. Class A 17,402,401 654,504 Colgate-Palmolive Co. 8,946,955 610,003 Costco Wholesale Corp. 4,509,413 519,304 Kimberly-Clark Corp. 3,876,464 431,140 Kraft Foods Group Inc. 6,124,687 367,175 General Mills Inc. 6,322,002 332,158 Archer-Daniels- Midland Co. 6,733,346 297,008 Kroger Co. 5,242,381 259,131 Lorillard Inc. 3,730,026 227,420 Sysco Corp. 6,014,297 225,235 Mead Johnson Nutrition Co. 2,079,350 193,733 Reynolds American Inc. 3,201,392 193,204 Estee Lauder Cos. Inc. Class A 2,599,210 193,017 Kellogg Co. 2,622,656 172,309 Keurig Green Mountain Inc. 1,305,860 162,723 Brown-Forman Corp. Class B 1,667,731 157,050 * Constellation Brands Inc. Class A 1,736,521 153,040 Hershey Co. 1,534,992 149,462 Market Value Shares ($000) Whole Foods Market Inc. 3,781,601 146,083 ConAgra Foods Inc. 4,333,038 128,605 Molson Coors Brewing Co. Class B 1,634,802 121,237 Clorox Co. 1,322,922 120,915 Dr Pepper Snapple Group Inc. 2,020,413 118,356 Coca-Cola Enterprises Inc. 2,405,631 114,941 JM Smucker Co. 1,066,874 113,697 Tyson Foods Inc. Class A 2,832,026 106,314 * Monster Beverage Corp. 1,392,416 98,903 McCormick & Co. Inc. 1,342,928 96,140 Campbell Soup Co. 1,841,014 84,337 Safeway Inc. 2,369,456 81,367 Hormel Foods Corp. 1,385,212 68,360 Avon Products Inc. 4,469,870 65,305 17,033,593 Energy (10.8%) Exxon Mobil Corp. 44,182,000 4,448,244 Chevron Corp. 19,585,549 2,556,893 Schlumberger Ltd. 13,397,508 1,580,236 ConocoPhillips 12,631,197 1,082,873 Occidental Petroleum Corp. 8,082,573 829,515 EOG Resources Inc. 5,622,714 657,070 Halliburton Co. 8,688,704 616,985 Anadarko Petroleum Corp. 5,196,289 568,838 Phillips 66 5,821,394 468,215 Williams Cos. Inc. 7,640,241 444,739 Apache Corp. 3,968,127 399,273 National Oilwell Varco Inc. 4,414,346 363,521 Pioneer Natural Resources Co. 1,471,732 338,219 Baker Hughes Inc. 4,485,508 333,946 Devon Energy Corp. 3,944,870 313,223 Spectra Energy Corp. 6,900,381 293,128 Noble Energy Inc. 3,696,149 286,304 Marathon Oil Corp. 6,955,443 277,661 Valero Energy Corp. 5,490,265 275,062 Hess Corp. 2,715,343 268,520 Kinder Morgan Inc. 6,874,076 249,254 Marathon Petroleum Corp. 2,969,465 231,826 EQT Corp. 1,561,350 166,908 * Southwestern Energy Co. 3,632,662 165,250 Chesapeake Energy Corp. 5,209,268 161,904 Transocean Ltd. 3,500,923 157,647 Range Resources Corp. 1,735,288 150,883 * FMC Technologies Inc. 2,419,713 147,772 Cabot Oil & Gas Corp. 4,293,170 146,569 ONEOK Inc. 2,138,637 145,598 * Cameron International Corp. 2,100,856 142,249 Ensco plc Class A 2,404,621 133,625 Helmerich & Payne Inc. 1,112,711 129,197 11 500 Index Fund Market Value Shares ($000) Cimarex Energy Co. 896,593 128,625 Murphy Oil Corp. 1,735,409 115,370 CONSOL Energy Inc. 2,365,443 108,976 Noble Corp. plc 2,615,763 87,785 Nabors Industries Ltd. 2,693,087 79,096 Tesoro Corp. 1,330,448 78,057 Denbury Resources Inc. 3,618,165 66,791 QEP Resources Inc. 1,852,688 63,918 * Newfield Exploration Co. 1,402,759 62,002 Peabody Energy Corp. 2,791,500 45,641 Rowan Cos. plc Class A 1,279,527 40,855 ^ Diamond Offshore Drilling Inc. 705,462 35,012 19,443,275 Financials (16.0%) Wells Fargo & Co. 49,312,881 2,591,885 JPMorgan Chase & Co. 38,938,736 2,243,650 * Berkshire Hathaway Inc. Class B 16,961,340 2,146,627 Bank of America Corp. 108,188,953 1,662,864 Citigroup Inc. 31,254,121 1,472,069 American Express Co. 9,366,643 888,613 American International Group Inc. 14,883,452 812,339 US Bancorp 18,675,001 809,001 Goldman Sachs Group Inc. 4,277,945 716,299 MetLife Inc. 11,580,504 643,413 Simon Property Group Inc. 3,196,086 531,445 PNC Financial Services Group Inc. 5,495,393 489,365 Capital One Financial Corp. 5,880,659 485,742 Morgan Stanley 14,399,889 465,548 Bank of New York Mellon Corp. 11,732,826 439,746 Prudential Financial Inc. 4,753,343 421,954 BlackRock Inc. 1,287,238 411,401 American Tower Corporation 4,071,678 366,370 ACE Ltd. 3,474,408 360,296 Travelers Cos. Inc. 3,574,823 336,284 Charles Schwab Corp. 12,048,123 324,456 State Street Corp. 4,432,103 298,103 Discover Financial Services 4,797,168 297,328 Marsh & McLennan Cos. Inc. 5,654,575 293,020 BB&T Corp. 7,392,351 291,480 Aflac Inc. 4,672,476 290,862 Aon plc 3,050,315 274,803 Allstate Corp. 4,464,904 262,179 Public Storage 1,491,243 255,524 Crown Castle International Corp. 3,434,259 255,028 12 Market Value Shares ($000) Franklin Resources Inc. 4,133,037 239,055 Ameriprise Financial Inc. 1,953,510 234,421 McGraw Hill Financial Inc. 2,800,522 232,527 Chubb Corp. 2,515,311 231,836 CME Group Inc. 3,247,594 230,417 T. Rowe Price Group Inc. 2,703,184 228,176 Intercontinental Exchange Inc. 1,184,217 223,699 SunTrust Banks Inc. 5,482,116 219,614 Equity Residential 3,455,555 217,700 Prologis Inc. 5,141,069 211,247 ^ Weyerhaeuser Co. 6,021,435 199,249 * Berkshire Hathaway Inc. Class A 1,042 197,876 Health Care REIT Inc. 3,142,748 196,956 HCP Inc. 4,714,220 195,074 Ventas Inc. 3,028,323 194,116 Vornado Realty Trust 1,793,225 191,391 Fifth Third Bancorp 8,750,511 186,823 Boston Properties Inc. 1,574,586 186,085 AvalonBay Communities Inc. 1,253,546 178,242 Host Hotels & Resorts Inc. 7,787,792 171,409 Moody’s Corp. 1,934,902 169,614 Invesco Ltd. 4,451,592 168,048 M&T Bank Corp. 1,352,873 167,824 Hartford Financial Services Group Inc. 4,626,757 165,684 Regions Financial Corp. 14,187,201 150,668 Northern Trust Corp. 2,287,058 146,852 Progressive Corp. 5,603,478 142,104 Principal Financial Group Inc. 2,814,946 142,098 Lincoln National Corp. 2,713,580 139,587 Loews Corp. 3,141,472 138,256 KeyCorp 9,087,647 130,226 General Growth Properties Inc. 5,364,473 126,387 Essex Property Trust Inc. 643,208 118,936 * Affiliated Managers Group Inc. 521,371 107,090 Kimco Realty Corp. 4,224,398 97,077 Macerich Co. 1,447,536 96,623 Comerica Inc. 1,869,173 93,758 Unum Group 2,648,236 92,053 * CBRE Group Inc. Class A 2,869,556 91,941 XL Group plc Class A 2,793,148 91,420 * Genworth Financial Inc. Class A 5,106,038 88,845 Leucadia National Corp. 3,261,180 85,508 Plum Creek Timber Co. Inc. 1,822,081 82,176 Huntington Bancshares Inc. 8,516,491 81,247 Navient Corp. 4,349,260 77,025 500 Index Fund Market Value Shares ($000) Torchmark Corp. 903,363 74,004 Cincinnati Financial Corp. 1,514,199 72,742 * E*TRADE Financial Corp. 2,966,983 63,078 Zions Bancorporation 1,902,313 56,061 Legg Mason Inc. 1,057,467 54,259 Apartment Investment & Management Co. Class A 1,503,190 48,508 People’s United Financial Inc. 3,191,124 48,409 Assurant Inc. 737,130 48,319 Hudson City Bancorp Inc. 4,895,965 48,127 NASDAQ OMX Group Inc. 1,211,655 46,794 28,854,955 Health Care (13.3%) Johnson & Johnson 29,106,997 3,045,174 Pfizer Inc. 65,627,054 1,947,811 Merck & Co. Inc. 30,066,379 1,739,340 * Gilead Sciences Inc. 15,799,772 1,309,959 AbbVie Inc. 16,359,417 923,326 Amgen Inc. 7,788,699 921,948 Bristol-Myers Squibb Co. 17,049,914 827,091 UnitedHealth Group Inc. 10,081,089 824,129 * Biogen Idec Inc. 2,440,424 769,490 * Celgene Corp. 8,239,028 707,568 Medtronic Inc. 10,278,129 655,334 Abbott Laboratories 15,451,975 631,986 Eli Lilly & Co. 10,135,376 630,116 * Express Scripts Holding Co. 7,952,752 551,364 Allergan Inc. 3,061,458 518,060 Thermo Fisher Scientific Inc. 4,104,627 484,346 McKesson Corp. 2,372,350 441,755 * Actavis plc 1,905,597 425,043 Covidien plc 4,638,187 418,272 Baxter International Inc. 5,582,525 403,617 * Alexion Pharmaceuticals Inc. 2,035,023 317,972 WellPoint Inc. 2,877,249 309,621 Aetna Inc. 3,676,997 298,131 Stryker Corp. 3,042,308 256,527 Cigna Corp. 2,763,878 254,194 * Forest Laboratories Inc. 2,468,154 244,347 Cardinal Health Inc. 3,500,105 239,967 Becton Dickinson and Co. 1,987,842 235,162 * Regeneron Pharmaceuticals Inc. 819,989 231,622 * Vertex Pharmaceuticals Inc. 2,430,072 230,079 Humana Inc. 1,592,568 203,403 St. Jude Medical Inc. 2,924,293 202,507 Perrigo Co. plc 1,376,615 200,655 * Mylan Inc. 3,845,136 198,255 Agilent Technologies Inc. 3,428,755 196,948 Zimmer Holdings Inc. 1,726,516 179,316 Market Value Shares ($000) * Boston Scientific Corp. 13,608,327 173,778 AmerisourceBergen Corp. Class A 2,323,463 168,823 Zoetis Inc. 5,154,748 166,344 * Intuitive Surgical Inc. 395,119 162,710 * Cerner Corp. 3,038,234 156,712 * DaVita HealthCare Partners Inc. 1,829,199 132,288 CR Bard Inc. 784,531 112,196 * CareFusion Corp. 2,133,554 94,623 * Edwards Lifesciences Corp. 1,085,305 93,163 * Waters Corp. 872,365 91,110 * Laboratory Corp. of America Holdings 872,358 89,330 * Varian Medical Systems Inc. 1,069,590 88,926 * Hospira Inc. 1,719,668 88,339 Quest Diagnostics Inc. 1,486,603 87,249 DENTSPLY International Inc. 1,458,845 69,076 PerkinElmer Inc. 1,164,904 54,564 * Tenet Healthcare Corp. 1,004,733 47,162 Patterson Cos. Inc. 844,761 33,377 23,884,205 Industrials (10.5%) General Electric Co. 103,169,971 2,711,307 United Technologies Corp. 8,677,210 1,001,784 Union Pacific Corp. 9,319,407 929,611 3M Co. 6,394,778 915,988 Boeing Co. 6,902,202 878,167 Honeywell International Inc. 8,057,160 748,913 United Parcel Service Inc. Class B 7,251,803 744,470 Caterpillar Inc. 6,422,190 697,899 Danaher Corp. 6,189,565 487,304 Emerson Electric Co. 7,219,918 479,114 Lockheed Martin Corp. 2,742,722 440,838 FedEx Corp. 2,858,041 432,650 General Dynamics Corp. 3,351,173 390,579 Eaton Corp. plc 4,904,639 378,540 Precision Castparts Corp. 1,489,401 375,925 Illinois Tool Works Inc. 3,905,099 341,930 Deere & Co. 3,742,712 338,903 Delta Air Lines Inc. 8,723,831 337,787 Norfolk Southern Corp. 3,185,857 328,239 CSX Corp. 10,333,316 318,369 Raytheon Co. 3,218,710 296,926 Cummins Inc. 1,759,356 271,451 Northrop Grumman Corp. 2,203,015 263,547 PACCAR Inc. 3,649,376 229,290 Tyco International Ltd. 4,745,874 216,412 Waste Management Inc. 4,451,142 199,100 Parker Hannifin Corp. 1,532,340 192,661 13 500 Index Fund Market Value Shares ($000) Southwest Airlines Co. 7,117,746 191,183 Rockwell Automation Inc. 1,424,444 178,283 Ingersoll-Rand plc 2,582,338 161,422 WW Grainger Inc. 626,591 159,323 Dover Corp. 1,712,767 155,776 Nielsen NV 3,118,807 150,981 Roper Industries Inc. 1,026,661 149,903 * Pentair plc 2,003,093 144,463 Stanley Black & Decker Inc. 1,605,642 141,008 Fastenal Co. 2,809,116 139,023 AMETEK Inc. 2,523,840 131,946 Fluor Corp. 1,637,287 125,907 Kansas City Southern 1,135,094 122,034 Textron Inc. 2,871,744 109,959 Rockwell Collins Inc. 1,394,123 108,937 L-3 Communications Holdings Inc. 887,293 107,141 Flowserve Corp. 1,413,040 105,060 Republic Services Inc. Class A 2,749,597 104,402 * Stericycle Inc. 871,300 103,179 CH Robinson Worldwide Inc. 1,527,206 97,421 Pall Corp. 1,128,503 96,363 Equifax Inc. 1,255,541 91,077 Expeditors International of Washington Inc. 2,030,537 89,669 Masco Corp. 3,668,311 81,437 * Quanta Services Inc. 2,241,499 77,511 Xylem Inc. 1,891,406 73,916 * Jacobs Engineering Group Inc. 1,360,853 72,506 Snap-on Inc. 599,203 71,018 Robert Half International Inc. 1,414,598 67,533 Cintas Corp. 1,038,815 66,006 Joy Global Inc. 1,027,966 63,302 ADT Corp. 1,792,559 62,632 Iron Mountain Inc. 1,757,696 62,310 Pitney Bowes Inc. 2,084,949 57,586 Allegion plc 923,669 52,354 Ryder System Inc. 547,224 48,205 Dun & Bradstreet Corp. 380,818 41,966 18,810,446 Information Technology (18.8%) Apple Inc. 62,032,892 5,764,717 Microsoft Corp. 77,337,357 3,224,968 International Business Machines Corp. 9,788,558 1,774,372 * Google Inc. Class A 2,914,582 1,704,069 * Google Inc. 2,914,582 1,676,701 Intel Corp. 51,215,979 1,582,574 Oracle Corp. 35,323,297 1,431,653 QUALCOMM Inc. 17,365,519 1,375,349 Cisco Systems Inc. 52,704,063 1,309,696 Market Value Shares ($000) * Facebook Inc. Class A 17,678,571 1,189,591 Visa Inc. Class A 5,171,941 1,089,780 MasterCard Inc. Class A 10,337,827 759,520 Hewlett-Packard Co. 19,252,877 648,437 * eBay Inc. 11,734,712 587,440 EMC Corp. 21,063,836 554,821 Texas Instruments Inc. 11,104,792 530,698 Accenture plc Class A 6,513,225 526,529 Automatic Data Processing Inc. 4,960,150 393,241 * Micron Technology Inc. 11,012,717 362,869 * Adobe Systems Inc. 4,762,458 344,612 * Yahoo! Inc. 9,633,381 338,421 * salesforce.com inc 5,811,851 337,552 * Cognizant Technology Solutions Corp. Class A 6,260,152 306,184 Corning Inc. 13,462,230 295,496 Applied Materials Inc. 12,525,308 282,446 TE Connectivity Ltd. 4,205,160 260,047 SanDisk Corp. 2,327,407 243,051 Intuit Inc. 2,920,811 235,213 Broadcom Corp. Class A 5,717,928 212,250 Western Digital Corp. 2,152,395 198,666 Seagate Technology plc 3,359,644 190,895 Avago Technologies Ltd. Class A 2,589,834 186,649 Analog Devices Inc. 3,232,114 174,760 Symantec Corp. 7,116,475 162,967 Fidelity National Information Services Inc. 2,960,912 162,080 * Alliance Data Systems Corp. 557,720 156,859 Amphenol Corp. Class A 1,616,665 155,750 Motorola Solutions Inc. 2,327,766 154,959 * Fiserv Inc. 2,564,032 154,662 Xerox Corp. 11,238,678 139,809 Paychex Inc. 3,330,708 138,424 * Autodesk Inc. 2,344,402 132,177 Xilinx Inc. 2,765,564 130,839 NetApp Inc. 3,408,375 124,474 KLA-Tencor Corp. 1,706,131 123,933 * Juniper Networks Inc. 4,874,329 119,616 * Electronic Arts Inc. 3,236,212 116,083 Linear Technology Corp. 2,433,863 114,562 Lam Research Corp. 1,668,100 112,730 Altera Corp. 3,222,791 112,024 * Akamai Technologies Inc. 1,831,418 111,826 * Red Hat Inc. 1,948,064 107,670 NVIDIA Corp. 5,740,730 106,433 * Citrix Systems Inc. 1,685,920 105,454 Microchip Technology Inc. 2,060,800 100,588 Western Union Co. 5,544,485 96,141 CA Inc. 3,281,100 94,299 Computer Sciences Corp. 1,490,423 94,195 * F5 Networks Inc. 779,091 86,822 14 500 Index Fund Market Value Shares ($000) Harris Corp. 1,095,723 83,001 * Teradata Corp. 1,622,416 65,221 * VeriSign Inc. 1,271,177 62,046 Total System Services Inc. 1,708,891 53,676 * First Solar Inc. 731,408 51,974 FLIR Systems Inc. 1,457,109 50,605 Jabil Circuit Inc. 1,903,058 39,774 33,714,940 Materials (3.5%) Monsanto Co. 5,392,903 672,711 Dow Chemical Co. 12,387,664 637,469 EI du Pont de Nemours & Co. 9,448,141 618,286 LyondellBasell Industries NV Class A 4,285,522 418,481 Praxair Inc. 3,013,815 400,355 Freeport-McMoRan Copper & Gold Inc. 10,686,754 390,067 Ecolab Inc. 2,779,783 309,501 PPG Industries Inc. 1,422,469 298,932 Air Products & Chemicals Inc. 2,183,987 280,905 International Paper Co. 4,456,663 224,928 Sherwin-Williams Co. 871,462 180,314 Alcoa Inc. 12,061,046 179,589 Mosaic Co. 3,327,906 164,565 Nucor Corp. 3,276,593 161,372 Eastman Chemical Co. 1,545,682 135,015 Newmont Mining Corp. 5,129,141 130,485 CF Industries Holdings Inc. 535,766 128,868 Sigma-Aldrich Corp. 1,222,591 124,069 FMC Corp. 1,370,124 97,539 Ball Corp. 1,434,253 89,899 International Flavors & Fragrances Inc. 836,418 87,222 Vulcan Materials Co. 1,345,778 85,793 MeadWestvaco Corp. 1,726,909 76,433 Airgas Inc. 688,011 74,931 Sealed Air Corp. 1,999,462 68,322 * Owens-Illinois Inc. 1,698,429 58,834 Allegheny Technologies Inc. 1,117,120 50,382 Avery Dennison Corp. 979,473 50,198 Bemis Co. Inc. 1,037,834 42,198 ^ United States Steel Corp. 1,488,821 38,769 6,276,432 Telecommunication Services (2.4%) Verizon Communications Inc. 42,605,994 2,084,711 AT&T Inc. 53,396,829 1,888,112 CenturyLink Inc. 5,892,558 213,311 ^ Windstream Holdings Inc. 6,200,584 61,758 Frontier Communications Corp. 10,312,064 60,222 4,308,114 Market Value Shares ($000) Utilities (3.1%) Duke Energy Corp. 7,276,454 539,840 NextEra Energy Inc. 4,486,998 459,828 Dominion Resources Inc. 5,983,918 427,970 Southern Co. 9,165,171 415,915 Exelon Corp. 8,835,008 322,301 American Electric Power Co. Inc. 5,021,668 280,058 Sempra Energy 2,345,684 245,617 PPL Corp. 6,499,732 230,936 PG&E Corp. 4,781,780 229,621 Public Service Enterprise Group Inc. 5,205,305 212,324 Edison International 3,352,129 194,792 Consolidated Edison Inc. 3,013,513 174,000 Xcel Energy Inc. 5,164,598 166,455 Northeast Utilities 3,251,046 153,677 Entergy Corp. 1,845,600 151,505 FirstEnergy Corp. 4,320,295 150,001 DTE Energy Co. 1,821,214 141,818 NRG Energy Inc. 3,469,862 129,079 NiSource Inc. 3,239,690 127,449 CenterPoint Energy Inc. 4,421,567 112,927 Wisconsin Energy Corp. 2,320,328 108,870 AES Corp. 6,790,976 105,600 Ameren Corp. 2,496,336 102,050 CMS Energy Corp. 2,772,653 86,368 SCANA Corp. 1,456,827 78,392 Pepco Holdings Inc. 2,582,663 70,972 AGL Resources Inc. 1,226,991 67,521 Pinnacle West Capital Corp. 1,135,427 65,673 Integrys Energy Group Inc. 822,765 58,523 TECO Energy Inc. 2,106,492 38,928 5,649,010 Total Common Stocks (Cost $97,404,191) 179,192,382 Temporary Cash Investments (0.5%) 1 Money Market Fund (0.5%) Vanguard Market Liquidity Fund, 0.111% 802,748,693 802,749 Face Amount ($000) U.S. Government and Agency Obligations (0.0%) Fannie Mae Discount Notes, 0.080%, 9/3/14 2,000 2,000 Federal Home Loan Bank Discount Notes, 0.060%, 7/7/14 17,000 17,000 15 500 Index Fund Face Market Amount Value ($000) ($000) Federal Home Loan Bank Discount Notes, 0.093%, 7/18/14 14,000 13,999 Federal Home Loan Bank Discount Notes, 0.090%, 8/6/14 700 700 Federal Home Loan Bank Discount Notes, 0.070%, 9/5/14 7,400 7,398 41,097 Total Temporary Cash Investments (Cost $843,847) 843,846 Total Investments (100.2%) (Cost $98,248,038) 180,036,228 Other Assets and Liabilities (-0.2%) Other Assets 387,473 Liabilities 3 (675,197) (287,724) Net Assets (100%) 179,748,504 At June 30, 2014, net assets consisted of: Amount ($000) Paid-in Capital 102,134,341 Overdistributed Net Investment Income (59,519) Accumulated Net Realized Losses (4,123,052) Unrealized Appreciation (Depreciation) Investment Securities 81,788,190 Futures Contracts 8,544 Net Assets 179,748,504 Amount ($000) Investor Shares—Net Assets Applicable to 155,805,170 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 28,174,202 Net Asset Value Per Share— Investor Shares $180.83 Admiral Shares—Net Assets Applicable to 584,852,336 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 105,758,393 Net Asset Value Per Share— Admiral Shares $180.83 Signal Shares—Net Assets Applicable to 177,001,645 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 26,439,058 Net Asset Value Per Share— Signal Shares $149.37 ETF Shares—Net Assets Applicable to 107,975,329 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 19,376,851 Net Asset Value Per Share— ETF Shares $179.46 See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $
